Citation Nr: 1125891	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  08-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO, in pertinent part, granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation for this disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran has manifested no worse than Level III hearing acuity in his right ear and no worse than Level II hearing acuity in his left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the Veteran's bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds that the predecisional notice letter dated in May 2006 substantially complied with the notice requirements of the underlying service connection claim.  The May 2006 notice letter informed the claimant of what evidence was required to substantiate the underlying service connection claim and of the claimant's and VA's respective duties for obtaining evidence.  Additionally, the May 2006 letter informed the claimant of the laws and regulations governing disability ratings and effective dates as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.  In such cases, where the Veteran then files a notice of disagreement (NOD) with the initial rating and/or the effective date assigned, he/she has initiated the appellate process and different, and in many respects, more detailed notice obligations arise, the requirements of which are set forth in section 7105(d) and 5103A of the statute.  Id., see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  

In the current appeal, the Veteran challenges the initial noncompensable evaluation assigned following the grant of service connection for his bilateral hearing loss.  The Veteran submitted his notice of disagreement regarding the November 2006 rating decision, in September 2007, thereby triggering the notice obligations set forth in sections 7105(d) and 5103A of the statute.  The RO then fulfilled these notice obligations by issuing a statement of the case in December 2007 which informed the Veteran of the regulations pertinent to his appeal (including the applicable rating criteria), advised him of the evidence that had been reviewed in connection with his appeal, and provided him with reasons for its decision.  38 U.S.C.A. § 7105(d).  Thus, the notice obligations set forth in sections 7105(d) and 5103A of the statute have been fulfilled.  

VA has also satisfied its duty to assist the Veteran at every stage in this case.  The Board notes that all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Neither the Veteran nor his representative has identified any outstanding medical records.  

The duty to assist includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the issue on appeal were obtained in October 2006 and February 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

      A.  Schedular Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous..." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).  

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman numeral designation for hearing impairment of me.  38 C.F.R. § 4.85(f).  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2009).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable evaluation for bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100.  

The Veteran underwent a private audiological evaluation in February 2006, during which he was diagnosed with sensorineural hearing loss at high frequencies.  While the audiometric results were provided in graph form, notations made on the graph reflecting the Veteran's auditory threshold at the 1000, 2000, 3000 and 4000 frequencies are unclear, thereby making it difficult for the Board to interpret and depict the numerical results.  In addition, the audiologist did not provide necessary information distinguishing the symbols designated for the right and left ears.  Furthermore, the Veteran's speech discrimination scores were not provided.  Therefore, even if the audiometic results could be interpreted in numerical form, the Board would not be able to apply them to Table VI and Table VII under 38 C.F.R. §4.85 in determining whether the Veteran is entitled to an initial compensable disability rating for his hearing loss.  

The Veteran also submitted a letter in September 2007 letter issued by the private audiologist who conducted the February 2006 evaluation.  In the letter, the audiologist, Dr. H.M. stated that audiological assessment of the Veteran revealed "a bilaterally marked falling mild to moderate severe sensorineural hearing loss," suggestive of acoustic trauma, "possibly secondary to noise exposure."  Dr. H.M. also noted that the Veteran has worked in a library setting for the past 33 years, and has not had further noise exposure.  According to Dr. H.M., the progression of the Veteran's hearing loss is due to exposure to acoustic trauma in service.  

Also, in a March 2006 letter, the Veteran's private audiologist M.R. observed that the Veteran's hearing evaluations from 1996 forward reveal his hearing "to be normal through 1000 Hz [and] precipitously sloping to severe high frequency sensorineural hearing loss bilaterally symmetric."  According to M.R., noise-induced hearing "tends to have a more precipitous slope with peak loss around 4-6 kHZ rising again at 8 kHZ and bilaterally symmetric," and the Veteran's auditory thresholds are worse in frequencies ranging from 4000-6000 Hertz bilaterally.  M.R. further noted that the Veteran has reportedly had minimal noise exposure following his military service, that he has worked at a library since his separation from service, and that he claims to wear ear muff sound protection when using power tools or lawn mowers.  

The Veteran was afforded a VA examination in October 2006 wherein the audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 30, 65, 95 and 90.  For the left ear, auditory thresholds in the same frequencies were recorded as 25, 65, 90 and 90.  The average pure tone threshold was 70 in the right ear and 67.5 in the left.  Speech recognition ability was 88 percent in the right ear and 92 percent in the left ear.  

Based on the October 2006 examination findings, the Board finds that the preponderance of the evidence is against a compensable disability rating for bilateral hearing loss.  According to Table VI, the results of the October 2006 VA examination corresponds to Level III hearing for the right ear and Level II hearing for the left ear.  38 C.F.R. § 4.85(b).  When those values are applied to Table VII, it is apparent that the noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Such results support the assignment of a noncompensable disability rating under 38 C.F.R. § 4.85, Table IV and VII.  

The Board has also considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the October 2006 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

In this case, the October 2006 VA examiner noted that the Veteran's situation of greatest difficulty involved "[u]nderstanding speech in noisy and multi-talker environments."  The examiner also noted that the Veteran attributed his hearing loss to his military noise exposure, that he denied any significant occupational or recreational noise exposure as a civilian, and that he claimed to routinely wear personal ear protection devices at home when around loud noise.  To the extent that the October 2006 examination report did not include a discussion of the effects of the Veteran's hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  Indeed, neither the Veteran nor his representative has alleged such prejudice.  Moreover, the evidence does not show, and it has not been contended, that the Veteran's hearing loss disability has resulted in marked interference with employment or activities of daily life.  Indeed, letters submitted by the Veteran's private audiologists reflect that he has been employed at a library since his release from military duty, and that he currently continues to work there.  See March 2006 and September 2007 letters.  Thus, any error on the part of the October 2006 VA examiner in failing to address the effects of the Veteran's hearing loss disability on occupational functioning and daily life in the examination report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran underwent another VA audiological evaluation in February 2008.  The audiological evaluation revealed right ear auditory thresholds in the frequencies 1000, 2000, 3000 and 4000 Hertz as 30, 65, 95 and 90 and left ear auditory thresholds in the same frequencies as 25, 65, 95 and 100.  The average pure tone threshold was 70 in the right ear and 71.25 in the left.  Speech recognition ability was 92 percent in the right ear and 96 percent in the left.  The results of the February 2008 examination correspond to Level II hearing for both the right and left ear in Table VI.  See 38 C.F.R. § 4.85(b).  Such results also correspond to a noncompensable disability rating when applied to Table VII.  See 38 C.F.R. § 4.85 (2010).  

The Board again considered whether a compensable evaluation for hearing loss is warranted under 38 C.F.R. § 4.86.  However, based on the February 2008 examination findings, the Veteran's disability did not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 Hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As such, it is apparent that the currently assigned noncompensable disability evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86(a).  

In this case, the February 2008 VA examiner noted that the Veteran's situation of greatest difficulty involved "understanding conversational level speech in noisy or multi-talker environments."  To the extent that the February 2008 examination report did not include a more detailed discussion of the effect of the Veteran's hearing loss disability on his occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission.  Indeed, neither the Veteran nor his representative has alleged such prejudice, and as discussed herein, the evidence does not show, and it has not been contended, that the Veteran's hearing loss disability has resulted in marked interference with employment or activities of daily life.  As previously discussed above, the Veteran has worked in a library setting since his separation from service, and currently continues to work there.  There is nothing in the record to show that the Veteran has experienced any difficulty carrying out his occupational duties as a result of his hearing loss.  Thus, any error on the part of the February 2008 VA examiner in failing to address particular situations of difficulty the Veteran may face with regard to his hearing loss in the examination report is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Veteran is claiming a compensable rating for his bilateral hearing loss, not that either the October 2006 or February 2008 VA examination reports were defective.  See Martinak, 21 Vet. App. at 455.  

Based on the October 2006 and February 2008 audiometric results, the Board concludes that an initial compensable evaluation for the Veteran's bilateral hearing loss is not warranted is not warranted at any time during the appeal period.  It is apparent that the assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although the Veteran contends that his bilateral hearing loss is more severe, and therefore warrants a higher evaluation, the assignment of disability evaluations for hearing impairment is a mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, as the record contains no evidence showing that the Veteran was entitled to a higher (compensable) rating at any point during the instant appeal, staged ratings are not appropriate.  See Hart, 21 Vet. App. 505.  Thus, the Board finds that the current noncompensable disability evaluation is appropriate and that there is no basis for awarding a higher (compensable) evaluation for bilateral hearing loss.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  

      B.  Extraschedular Rating

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers loss of hearing acuity and degradation of speech discrimination.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his hearing loss.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his service-connected hearing loss disability.  As previously noted, the Veteran has worked in a library setting since his separation from service, and continues to work there.  There is nothing in the record which suggests that the Veteran's bilateral hearing loss itself markedly impacted his ability to obtain or maintain employment.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


